Citation Nr: 0500651	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed hearing 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran seeks service connection for hearing loss.  He 
reports having hearing problems as the result of working as a 
machinist mate, exposing him to acoustic trauma during 
service.  

The veteran's report of separation from the Navy lists his 
military occupational specialty (MOS) as machinist mate 
second class.  

In his October 2004 Board videoconference hearing the veteran 
testified that his first rating in service was gunners mate 
third class.  Additionally, he reports working in the armory 
where he was exposed to intense noises such as internal 
combustion engines, heavy machinery, gunfire and aircraft.  

Finally, testimony from the October 2004 hearing includes a 
claim that the veteran received treatment from a hospital in 
Dalton, South Carolina and the VA Medical Center.  No records 
from either of these facilities are associated with the 
claims folder.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The RO must also ensure that the veteran's most recent VA and 
private treatment records are obtained and associated with 
the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his alleged hearing loss.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  Specifically, the RO should take all 
indicated action in order to obtain any 
medical reports from the hospital in 
Dalton, South Carolina or from the VA 
Medical Center, mentioned in the 
veteran's October 2004 Board hearing.  
Also, the RO should seek to obtain the 
veteran's service records.  

4.  The RO should arrange for the veteran 
to undergo a VA examination for the 
purpose of determining the nature and 
likely etiology of the claimed hearing 
loss.  All necessary tests and studies 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current hearing disability due to noise 
exposure or other disease or injury is 
service.  All findings should be reported 
in detail, and a complete rationale must 
be given for any opinion expressed.  

5.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


